 412DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL offer Andy Anson,Joe Dale,and Joe Witherspoon immediate andfull reinstatement to their former positions as salesmen without prejudice to theirseniority and other rights and privileges and make each of them whole for anyloss of pay he may have suffered by reason of our discrimination against him.WE WILL NOTrefuse to bargaincollectivelywith Local868, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Ind., as the exclusive representative of our employees in a unit appropriate forthe purposes of collective bargaining with respect to rates of pay, wages, hoursof employment,or other terms and conditions of employment.The appropriateunit is:All new and used car salesmen employed at the Amityville plant, exclusiveof all office clerical employees,shop and parts employees,watchmen,guards,and all supervisors,as definedby the Act.WE WILL NOTin any like or related manner interfere with,restrain,or coerceemployees in the exercise of their rights to self-organization,to form, join, orassist any labor organization,to bargain collectively through representatives oftheir own choosing,to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from engaging in anyor all such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as authorized in Section8(a)(3) of the Act.All our employees are free to become,remain, or to refrain from becoming orremaining,members of the above-named union or any other labor organization,except to the extent that this right may be affected by an agreement in conformitywith Section 8(a) (3) of the Act, as amended.MOLE OLDSMOBILE, INC.,Employer.Dated-------------------By--------------------------------------------(Represe,itative)(Title)NOTE.-We willnotify the above-named employees if presently serving in theArmed Forces of the UnitedStates of their rights to full reinstatement upon applica-tion in accordancewith the Selective Service Act and the Universal Military Trainingand ServiceAct of1948, as amended,after dischargefrom the Armed Forces.This noticemust remainposted for60 consecutivedays fromthe date of posting,and must not be altered,defaced, or covered byany other material.Employeesmay communicatedirectly withthe Board'sRegionalOffice, 745 FifthAvenue, New York, New York, Telephone No. Plaza 1-5500, if theyhave any ques-tions concerning this notice or compliance with its provisions.Associated Beer Depots, Inc.andChauffeurs,Teamsters andHelpers "General"Union,Local 200,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 30-CA-62 (formerly 13-CA-6399).May 5,1965DECISION AND ORDEROn February 17, 1965, Trial Examiner John P. von Rohr issued hisDecisionin the above-entitled proceeding, finding that the Respondenthad engaged in and wasengaging in certain unfair labor practices andrecommendingthat it cease and desist therefrom and take certainaffirmative action,as setforth in the attached Decision.Thereafter,the Respondent filed exceptions to the TrialExaminer'sDecision anda supportingbrief, and the Charging Party filed an answering brief.152 NLRB No. 44. ASSOCIATED BEER DEPOTS, INC.413Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegatedits powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings,' conclusions, and recom-mendationsof the Trial Examiner.2ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board adopts as its Order theOrder recommended by the Trial Examiner and orders that AssociatedBeer Depots, Inc., its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order.'Although at one point in his Decision the Trial Examiner states that the Union had12 signed cards, this Is clearly an inadvertence,as at all other times he refers to 10 cards,the correct figuie.2The Respondent's request for oral argument is hereby denied,as in our opinion, therecord,including the exceptions and briefs,adequately presents the issues and positionsof the parties.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpon charges,duly filed,the General Counsel for the NationalLaborRelationsBoard, for the Regional Director of Region13 (Milwaukee,Wisconsin),issued acomplaint on July 8,1964,against Associated Beer Depots, Inc., herein called theRespondent or the Company, allegingthatithad engaged in certain unfair laborpractices affecting commercewithin themeaning of Section 8(a)(1) and(5) of theNational LaborRelationsAct, as amended,61 Stat. 136, hereincalled the Act.TheRespondent'sanswer denies the allegation of unlawful conduct as alleged in thecomplaint.Pursuant to notice,a hearing was heldinMilwaukee, Wisconsin, on September 23and 24, 1964, before TrialExaminer John P.von Rohr.Allparties were representedby counseland were afforded opportunityto adduceevidence, to examine and cross-examine witnesses,and to file briefs.Briefs have been received from the GeneralCounsel,theRespondent and the Charging Party andtheyhave beencarefullyconsidered.Uponthe entire record in this case,and from my observation of the witnesses, Ihereby make the following.FINDINGS OF FACT ANDCONCLUSIONS1.THEBUSINESSOF THE RESPONDENTThe Respondent is a Wisconsin corporation with its principal office and place ofbusiness located in Milwaukee,Wisconsin,where it is engaged in the wholesale distri-bution of beer and other beverages.During the year preceding the hearing herein,the Respondent sold and distributed products valued in excess of $1 million.Duringthe same period,Respondent purchased and received goods and products valued inexcess of $50,000 from points and places outside the State of Wisconsin.The Respondent concedes, and I find, that it is and has been engaged in commercewithin the meaning of Section 2(6) and(7) of the Act. 414DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters, and Helpers "General" Union, Local 200, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The issueWith the complaint alleging that the Respondent violated Section 8(a)(1) and (5)of the Act, the main issue presented in this case is whether the Respondent acted ingood faith in insisting on an election before granting recognition and bargaining.Thequestion here basically is one of fact, for although it is settled law that an employermay refuse to recognize a union if he has a good-faith doubt of the Union's majoritystatus in an appropriate unit,1 it is also well settled that "there is no absolute rightvested in an employer to demand an election." 2 In addition, the complaint chargesRespondent with having committed independent violations of Section 8(a)(1) ofthe Act, these including interrogations, a threat, and the unilateral granting of variouseconomic benefits, the latter also alleged to be a Section 8(a)(5) violation.B. The factsIt is undisputed that 12 of Respondent's employees signed union authorization cardson April 25, 1964, designating the Union as their collective-bargaining agent.WhileI shall have further comment with respect to the Union's majority when discussingthe appropriate unit later in this decision, suffice it to note here that the 12 signedcards represented a majority of Respondent's employees in the appropriate bargainingunit.Under date of April 27, 1964, the Union wrote the Respondent in pertinent part asfollows:This is to notify you that a majority of your employees in the collective bar-gaining unit described below have designated Teamsters "General" Local No.200 as their exclusive bargaining representative. In view of such designation, wedemand recognition, for purposes of collective bargaining, as the exclusive repre-sentative of such employeesThe collective bargaining unit in which we demandrecognition consists of your drivers and warehousemenOne of our representatives will call on you at your office on May 4, 1964, at10.00 A.M. for the purpose of negotiating a collective bargaining agreement. Ifsuch date is inconvenient for you, please notify us so that another more con-venient date can be agreed upon.We are willing to permit a neutral person tocheck our authorization cards at the time of such meeting for the purpose ofverifying our majority status.On the same date the Union filed a representation petition in Case No 13-RC-10099.While Joseph Berger, Respondent's president, conceded that he received theletter and the petition, it was Berger's testimony that he left town on April 28 andthat he did not receive the Union's letter until his return on April 29 or 30However,a posted registry return receipt, signed by Berger, bears the date of April 28, 1964.I accept this as the best evidence and find that the letter in fact was received on thisdate .8Frank Ranney, general organizer and secretary-treasurer of the local, testified thatBerger called him at about 9 or 9:15 a.m. on April 28. According to Ranney, Bergerstated that he had received the Union's letter and asked if he could "come over anddiscuss it" with him. It was thereupon agreed, Ranney said, that Berger would comeover to the Union's office in about 15 minutes. Berger conceded that he telephonedRanney but claimed that this call was made on May 1. I credit the testimony ofiN L R B. v. Loren A. Decker, d/b/a Decrier Truck Lines,296 F 2d 338, 341 (C A 8).2N.L.R B v. Wheeling Pipe Line, Inc,229 F. 2d 391, 393 (CA.8) ; Fred Snow, et at,'d/b/a Snow & Sons,134 NLRB 709, enfd 308 F 2d 687 (C A. 9)N.L.R B v. livingTaitel, et at d/b/a I Taitel & Son,261 F 2d 1 (C A. 7)3Although the date of receipt of this letter and the date of the meeting discussed belowisnot of controlling significance, I have given this matter some weight in consideringthe accuracy of Berger's testimony as to other matters concerning which there is somedispute. ASSOCIATED BEER DEPOTS, INC.415Ranney as aforesaid .4 I further find that Berger appeared at the Union's office onthe morning of April 28 and that a meeting took place on this date between Bergerand Ranney.5 This meeting, which lasted approximately 30 to 45 minutes, was alsoattended by Union Representative Clarence Johannes.Ranney's version, which was substantially corroborated by Johannes, was asfollows: 6Berger began by stating that he was aware of the fact that the Union hadheld a meeting with his employees on the preceding Friday (April 25), but said thathe did not think the Union represented all or a majority of his employees.Ranneyreplied that the Union did represent a majority and asked whether Berger would liketo see photostatic copies of the cards.Berger acquiesed, looked them over, and thenremarked "I guess you got them." Berger then stated that he did not feel all thedrivers should be in Local 200, that he would be willing to sign the standard over-the-road or central states contract for over-the-road drivers, but that the city driversshould be taken into Local 344.Giving as a reason therefor, Berger stated that hedid not think he could pay the city cartage rates as provided in the Local 200 contractto the city drivers.Ranney replied that he would be agreeable to Berger's signingthe over-the-road contract for the over-the-road drivers, that he knew Berger's com-petitors were not paying the cartage rates that were applicable to truckers, but thathe would talk to the employees and bargain with him over this matter. In this latterconnection, Ranney testified that he advised Berger "we were sure that he would haveto pay more than the $2.15 an hour he was paying at that time but we could graduallybring them up over a period of years to our standard contract and not do it all at onetime."The conversation turned to commissions, Berger stating that his city driverswere paid a commission in addition to their hourly wage rate.Ranney said that theUnion preferred not to have commissions, but that something might be worked out.While Ranney did not testify on, the subject, Johannes testified tb 't therealso was adiscussion as to whether or not the Company's pension program should be incorpo-rated in a contract.The conversation ended with Ranney telling Berger that heintended to withdraw the petition for the election since Berger was in his office "bar-gaining."Berger also said that he would hold another meeting with the employeesand let him know the results.According to Johannes, Berger stated before leavingthat "he would like to go through with the election anyway."Berger began his testimony concerning this meeting, which was not as detailed orconcise asthat of the union representatives, by testifying as follows: "The importantthings that took place other than social questions was-was he talking for the Inter-national andwas this going to be handled by 344, the local union that is presentlyhandling beer distributors, or was this going to be 200; and his answer was, well, wewill take them in ourselves."Acknowledging that wages and other matters werediscussed, Berger testified, "they asked a lot of information from me, more than I didof them, but there was an exchange of information."On cross-examination Bergerconceded that he asked about the Union's wage rates and that in effect he advisedthe union representatives that the rates were too high.?Berger also acknowledgedthat during this meeting he was afforded the opportunity to examine photostats ofthe authorization cards, the authenticity of which are not in dispute.Concerning hisexamination of these cards, Berger testified as follows:I looked at them just briefly, just glanced at them.He told me he didn't haveto show them to me, which I believed he didn't, and I noticed certain people inthe cards, but I estimated there was about 7 or 8, or 8 or 9. I noted certainemployees on there that had voted against the union before, and I doubted thatin my own mind they would change their position.4This finding is based upon my observation of the witnesses, including the observationmade in the preceding footnoteWhile Berger conceded initiating this call he testifiedfurther that "he [Ranney] asked me to come over right away "However, Berger failedto give any explanation for making this call in the first instanceI do not credit thequoted portion of Berger's testimony but rather I credit the testimony of Ranney to theeffect that it was Berger who requested the appointment.Further, I note that, as statedin itsletter, the Union did not seek a meeting with the Respondent until May 4.5 Except for the date, there is no dispute that this meeting was held.Union Repre-senativeThomas Helms and Clarence Johannes corroborated Ranney that Berger was inthe Union's office onthis date.9 Berger was a businessagent forthe TeamstersUnion from 1937 to 1939 and hasknown Ranney since that time7 Berger deniedthat the pensionplan was discussed.,WhileI am inclined to creditJohannes'more positl atestimonyto the contrary,the question as to whether therewas any discussion concerning the incorporation of the pension plan in a contract is notin itself a controlling factor of the issue herein 416DECISIONS OF NATIONALLABOR RELATIONS BOARDBerger further testified that he told Ranney, when Ranney indicated that the Unionwould withdraw the petition, that he should "not do that" and to "let the electionstand."Berger said that the meeting ended with the union representatives statingthat they could call him later.By letter dated May 4, 1964, Berger advised the Union as follows:It is my opinion that you do not have a majority of Associated Beer Depots, Inc.employees in the bargaining unit you name.Therefore, I cannot recognize your union as the bargaining agent for theemployees of this company.The evidence reflects that Berger questioned a number of his employees concerningtheir union activities and desires during the next several weeks subsequent to theApril 27 meeting. In fact, the first such questioning occurred on April 25, the day onwhich the employees met with the Union and signed authorization cards.Thus,employee Howard Harris testified without contradiction that as he was about to leaveRespondent's premises to attend this meeting he was approached by Berger whoasked if he was going to attend the meeting and if he was going to "join up" or "signup with them."Harris replied that he had not make up his mind as yet.8Harrisfurther testified that, and this testimony is also undenied, in the following week (i.e ,subsequent to the April 27 meeting) Berger again asked him if he had signed up withthe Union.Harris said that when he replied in the affirmative Berger answered bysaying, "to the effect if he hadn't of hired me, they wouldn't have a majority." 6Employee Edward Niezgoda testified that approximately 3 days after the April 25meeting Berger asked, "How are you going ...?" Niezgoda, who said he was awarethat Berger was referring to the Union, replied that he had arrived late at the unionmeeting and that he did not know "what the scoop was about." 10 The uncontra-dicted and credited testimony of employee Paul Pajnick reveals that several daysafter the April 25 meeting this employee was asked by Berger whether he "was forhim or against him." Pajnick answered by saying that the employees were told not todiscuss the union during working hours.Employee Lyle Kraning testified withoutcontradiction that several weeks after the April 25 meeting Berger asked him what heknew about the Union. Kraning answered merely that they did not tell him too much.Employee Raymond Mueller testified that in the latter part of May 1964, Bergercalled him at home and said he would like to talk to him. They agreed to and didmeet at a local taproom at about 8 30 p.m.Mueller testified that when Bergerentered he began by asking "how I was going to go with the Union."Mueller repliedthat he was "going to go with the Union" and that he was "with the rest of thefellows."According to Mueller, Berger thereupon stated that he could not afford topay the rate of the union scale for deliveries and that he "might sell the trucks to[employees] Augie and Lardie." 11On July 9, 1964, Union Representatives Johannes and Melons called upon Bergerin the latter's office and requested that he negotiate an agreementUpon callinghis attorney, Berger advised that he would not bargain without an election.Finally, it is undisputed that on July 14, 1964, the Respondent granted a wageincrease to all of its employees, and 10 cents per hour for the part-time employees.On the same date Respondent inaugurated a policy of paying in full the premiumsfor the hospitalization insurance of its employeesTheretofore the Respondentpaid half and the employees paid half.The foregoing wage increases and addedinsurance benefits were announced and put into effect without notification to orbargainingwith the Union.IThe record does not reflect how Beiger acquired knowledge that this meeting was to beheld0Harris was hired in the latter part of March 196410Niezgoda's testimony concerning this conversation is undenied and credited.11Berger did not deny that the above conversation occurred, but testified only withrespect to a conversation in a tavern with Mueller which occurred in January 1964.Berger testified that on this occasion he told Mueller, ". . . if I were smart at all, Iwould sell the drivers' trucks and pay them a flat amount per case to distribute thebeer . . . that way I would get people to take better care of their trucks . . . andthey . . . could work as hard as they wanted to" Mueller conceded having a conversa-tionwith Berger to this effect in January 1964, but he did not change his testimonyconcerning his later conversation with Berger in May.Mueller impressed me as anhonest witness and I credit his testimony concerning this latter conversation as set forthabove. ASSOCIATEDBEER DEPOTS,INC.417C. The appropriate unit; majorityThe complaint alleges that the appropriate unit consists of the following:Alltruckdrivers, helpers, and warehouse employees of the Respondent, exclusive ofguards, professional employees, and supervisors, as defined in the Act.Itmay be stated at the outset that Berger, in his discussion with the union repre-sentatives, never raised any question as to the appropriateness of the unit whichthe Union was seeking. Indeed, the matter of the appropriateness of the bargainingunit was never mentioned by the Respondent as a reason for refusing to grant recog-nition.However, at the hearing the Respondent and the General Counsel differedas to whether employees Donald Lardie, August Renna, and Allan Voight shouldbe included in the unit.CitingPlaza Provision Company, (P.R.),134 NLRB 910,the General Counsel's position is that these employees are essentially salesmen andthat they should be excluded because their interests are more closely aligned to sales-men in general than to truckdrivers or to production and maintenance employees orwarehouse employees.Respondent urges that these employees be included becausethey also drive trucks and deliver beer and because selling-commissions are avail-able to all drivers.I do not deem it necessary to belabor this matter.While I accept Berger's tes-timony to the effect that all drivers are privileged to sell and to receive commissionstherefor, the record is clear that the regular drivers are principally engaged in mak-ing deliveries and spend very little of their time sellingOn the other hand, Bergeradmitted that Lardie, Voight, and Renna are "primarily engaged in selling." 12Moreover, it seems clear that Respondent itself initially was in favor of excludingthe salesmen.Thus, it was Ranney's uncontradicted testimony that when discussingthe bargaining unit at the April 28 meeting, Berger stated, "You don't want to rep-resent our salesmen, do you?"Ranney replied that he did not.Accordingly, Ifind that the appropriate unit consists of that alleged in the complaint, as set forthabove.13As previously indicated, 10 of Respondent's employees signed cards designatingthe Union as their collective-bargaining agent on April 25, 1964.Respondent's pay-roll records reflect that there were 15 employees in the appropriate unit on April 28,the date on which it is hereinafter found that the Respondent refused to bargain.14Accordingly, I find that on April 28, 1964, the Union represented a majority ofRespondent's employees in the appropriate bargaining unit.15D. Analysis and conclusionsIn addition to contending that the Respondent was not motivated by a good-faithdoubt as to the appropriateness of the proposed unit or the Union's majority statuswhen it insisted upon an election, the General Counsel urges that the Respondent infact accorded the Union recognition and actually engaged in collective bargainingat the April 28 meeting. I cannot agree with the General Counsel's assertion thatRespondent agreed to recognize the Union for the simple reason that this is not inaccord with the facts.Nowhere in the testimony, including that of the union wit-1zBerger named employee Raymond Mueller as also principally engaged in sellingHowever, since Mueller's case was not litigated and since the Respondent and the Gen-eral Counsel were in apparent agreement that he be included within the unit, I shall notexclude him fiom the appropriate bargaining unit13 In any event, I am in accord with the General Counsel's statement, as set forth inhis brief, as follows "Counsel for the General Counsel submits that even if it is deter-mined that Voight, Renna and Lardie do, in fact, have a sufficient community of interestto require their inclusion in the unit, any resulting variance from the requested unitwould be insubstantial and would not materially affect the composition of the unit."United Butchers Abattoir, Inc.,123 NLRB 946;Delight Bakery, Inc,145 NLRB 893;Sabine Vending Co., Inc.,et at.,146 NLRB 1010.14 The finding of the above unit composition excludes salesmen Lardie, Voight, andRenna.1s In the event that Voight, Renna, and Lardie be included in the unit, the Unionnonetheless would retain its majority status (10 of 18)I also note that one Ronald Hecker was hired as a warehouseman on April 30, 1964.Assuming that the refusal to bargain did not occur until Respondent's letter of May 4,the Union still would have a majority in the unit herein found to be appropriate (10 of16), or in a unitincluding the salesmen (10 of 19).7 8 9- 7 30-66-v o 1 15 2-2 8 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDnesses,isthere a basis for any such finding-by inference or otherwise.As towhether the Respondent engaged in bargaining, it can hardly be said to have doneso without previously having granted recognition. In any event, and in view of thedisposition made below, I can but regard the contentions thus advanced by the Gen-eral Counsel as academic at best.The crux of this case,it seems to me, focusesuponBerger's voluntaryvisit to theUnion's office and his meeting there with union officialsas soon ashe received theUnion's request for recognitionand bargaining.Any doubt that he may have hadconcerning the Union's majority was soon dispelled when he was afforded theopportunity to check the signature cards presented by the Union.1G Indeed, hisstatementtoRanney after having examined the cards, "I guess you have them"clearly indicates that Berger was satisfied that the Union had a majority,and I sofind.17But of equal significance is the course of the discussion which followed.Thus, the credited testimony of Ranney reflects thatBergerthenraisedthe ques-tion as towhether all the drivers would be put in Local 200, indicating that "he feltthe city drivers should be placed in Local 344 ... this because, as Rannytestified,"he stated that he didn't think he could pay the city cartage rates in our [Local 200's]standard contract to the city drivers."As heretofore indicated, Ranney would notagree to the proposal that the city drivers be included in Local 344.While indicat-ing that the wage ratesfor the city drivers might be adjusted through bargaining,Ranney also indicated that the Union would seek higher wage rates for theseemployees than Respondent was currently paying.In short, and upon the entire testimony, I find and conclude thatBerger's realpurpose in meeting with the Union on April 28 was to ascertain whether he couldreach some agreement with the Union, the terms of which would be satisfactory tohimself.I further find that his ultimateinsistanceupon an election was not baseduponany good-faith doubt as to the Union's majority status or the appropriatenessof the unit, but rather was the result of his failure to receive any assurance from theUnion thatan agreementcould be worked out along the lines which he proposed.Accordingly,and inthe absence of any such good-faith doubt, I find that theRespondent was not entitled, under all of the circumstances of this case (includingthose cited below), to insist that the Union prove its majority in a Board-directedelection.By its refusal to bargain with the Union on and after April 28, 1964, Ifind that Respondent engaged in unfair labor practices within the meaning of Sec-tion8 (a) (1) and (5) of the Act.Further manifestation of Respondent's lack of good faith wasBerger's interroga-tion of employees shortly after the April 27 meeting.Contrary to Respondent'sapparentassertionthat this was done to ascertain the Union's representation status,or that these were isolated incidents, the comments by Berger plainlyindicatedchagrin or disappointment that the employees had selected the Union. Thus, witnesshis statement to employee Harris that, "if he hadn't of hired me, they wouldn't havea majority," 18 and his query of Pajnick as to whether he "was foror against him."Further, upon questioning employee Mueller and ascertaining that he was for theUnion, Berger voiced the threat that he could not afford the union rates and that hemight sell Respondent's trucks to the salesmen.Accordingly, I find that Respond-ent's interrogations of its employee, including the latterstatementtoMueller, to beinherently coercive and therefore violative of Section 8(a) (1) of the Act.Finally, it has been found that Respondent unilaterally granteda wage increaseand addedinsurancebenefits to its employees on July 14, 1964, this only 5 daysafter receiving a further bargaining request from the Union.Not only does thisconduct reflect upon Respondent's overall motives in previously refusing to bargainwith the Union, but the law is too well settled to require any citation that theRespondent thereby engaged in a further and independent violationof Section8(a)(1) and(5) of the Act.16Respondent points to the fact that employee Stanley Kvam, who also acted as Berger'sassistant, testified that he voluntarily told Berger that he had signed a card but he wasnot for the Union.However, I can give little credence to this witness since it was shownthat his testimony was at variance with his previously sworn statementThus, whileKvam testified that he volunteered this statement to Berger, cross-examination estab-lished his prior affidavit to reflect that his statement to Berger as aforesaid was prompted,as he put it, when "Berger asked me what I did concerning the Union."17As a formerunion businessrepresentative, Berger acknowledged that he wasfamiliarwith union business cards.18 Indeed,Harris was first questioned concerning his attendance at the union meetingbefore Respondent received any request for recognition. ASSOCIATED BEER DEPOTS,INC.419IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, which have beenfound to constitute unfair labor practices, occurring in connection with the opera-tions of Respondent described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent engaged in certain unfair labor practiceswithin the meaning of Section 8(a) (1) and (5) of the Act, it will be recommendedthat the Respondent cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent has unlawfully refused to bargain with the Unionas the representative of its employees in an appropriate unit, it will be recommendedthat Respnodent, upon request, bargain with the Union, and, in the event an under-standing is reached, embody such understanding in a signed agreement.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2(2) of the Actand is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.All truckdrivers, helpers, and warehouse employees of the Respondent, exclu-sive of guards, professional employees, and supervisors, as defined in the Act, con-stitute a unit appropriate for the purpose of collective bargaining within the mean-ing of the Act.4.At all times since April 28, 1964, the above labor organization has been, andnow is, the exclusive representative of all the employees in the appropriate unit, forthe purpose of collective bargaining within the meaning of Section 9(a) of the Act.5.By refusing to recognize and to bargain with the Union on and after April 28,1964, Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and (5) of the Act.6.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommend that the Respondent, AssociatedBeer Depots, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating, threatening, or interfering with its employees in theexercise of their rights guaranteed in Section 7 of the Act.(b)Refusing to bargain collectively concerning wages, hours, and other termsand conditions of employment with Chauffeurs, Teamsters and Helpers "General"Union, Local 200, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive representative of all its employees inthe following appropriate unit:All truckdrivers, helpers, and warehouse employees, exclusive of guards, profes-sional employees, and supervisors, as defined in the Act.(c) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist the above-named Union, or any other labor organization, tobargain collectively through representatives of their own choosing and to engage inother concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities.2.Take the following affirmative action which it is found will effectuate the poli-cies of the Act:(a)Upon request bargain collectively with the aforesaid Union as the exclusiverepresentative of all its employees in the aforesaid unit, and,if an understanding isreached,embody such understanding in a signed agreement. 420DECISIONS OF, NATIONAL LABOR RELATIONS BOARD(b) Post at its place of business in Milwaukee,Wisconsin,copies of the attachednotice marked"Appendix."19Copies of said notice, to be furnished by the RegionalDirector for Region 13, shall,after having been duly signed by the Respondent'srepresentative,be posted by Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 days thereafter,in conspicuous places, includingallplaceswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered defaced orcovered by any other material.(c)Notify the Regional Director for Region 13, in writing, within 20 days fromthe date of the receipt of this Decision,what steps it has taken to comply herewith 20I also recommend that, unless on or before 20 days from the date of receipt ofthisDecision and Recommended Order the Respondent notify the said RegionalDirector,inwriting,that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.19 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words "the Recommended Order of aTrial Examiner"in the noticeIn the further event that the Board'sOrder be enforced bya decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals, Enforcing an Order"shall be substituted for the woids"a Decisionand Order"201n the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read "Notify said regional Director,inwriting,within 10 daisfrom the date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Chauffeurs,Teamsters andHelpers "General"Union,Local 200, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,as the exclusive represen-tative of the employees comprising the appropriate unit described below.WE WILL NOT threaten or coercively interrogate our employees with respectto their union activitiesWE WILL NOT in any like or related manner interfere with, restrain,or coerceour employees in the exercise of rights guaranteed by Section 7 of the Act.WE WILL, upon request, bargain collectively with the above-named union asthe exclusive bargaining representative of all employees in the following bar-gaining unit with respect to rates of pay, wages,hours of employment, andother conditions of employment.All truckdrivers,helpers, and warehouse employees of the company,exclusive of guards,professional employees,and supervisors,as defined inthe Act.All our employees are free to become or remain, or refrain from becoming orremaining,members of the above-named or any other labor organization.ASSOCIATED BEER DEPOTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SecondFloor, Commerce Building, 744 North 4th Street,Milwaukee, Wisconsin,TelephoneNo 272-8600,Extension 3860, if they have any question concerning this notice orcompliance with its provision